Citation Nr: 1309814	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 26, 2001, for the grant of special monthly compensation based on the need for aid and attendance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A September 2006 Board decision denied an effective date prior to September 26, 2001, for the grant of special monthly compensation based on the need for aid and attendance for the Veteran's spouse.  The Veteran appealed the Board's September 2006 decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2007 order, granted the parties' joint motion for remand, vacating the Board's September 2006 decision and remanding the case for compliance with the terms of the joint motion.

In a separate June 2010 decision, the Board remanded the issue of entitlement to waiver of recovery of an overpayment of VA dependent benefits in the amount of $2,522, to include the question of whether the overpayment was properly created.  When the earlier effective date issue noted on the title page of this decision was recertified to the Board in October 2012, the waiver of overpayment issue was not also recertified.  Thus, it remains in remand status and is not before the Board at this time, but must be returned to the Board after the directives of the June 2010 remand as to that issue have been satisfied.

The Board's June 2010 decision also remanded the issue of entitlement to recognition of R.C. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  While the appeal was in remand status, that issue was granted in the August 2012 rating decision.  As that decision constitutes a full grant of the benefit sought on appeal, the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal concerns entitlement to an effective date prior to September 26, 2001, for the award of special monthly pension based on the need for aid and attendance of his spouse.  That date, September 26, 2001, was the date on which the Veteran's claim was received by VA.  However, as the Veteran's wife, who is also a veteran, also has an appeal currently pending for an earlier effective date for the same benefit, the Veteran's appeal must be remanded as it is inextricably intertwined with that of his wife, and as such, they must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further, the Court's October 2007 order granted the parties' joint motion; in the joint motion, the parties agreed that the claims must be adjudicated together.  To that end, remand is required so that the results of development directed by the remand in his wife's appeal may be considered in adjudicating the Veteran's appeal.

Accordingly, the appeal is REMANDED for the following action:

Hold the Veteran's appeal in abeyance until the development is completed in the appeal of his wife regarding the issue of entitlement to an effective date prior to September 26, 2001, for the grant of special monthly compensation based on the need for the aid and attendance of another person.  Then, simultaneously readjudicate the Veteran's claim and that of his wife.  In readjudicating this appeal, the RO must specifically consider 38 C.F.R. § 3.401(a)(3) (2012).  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

